FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO JAVIER BAUTISTA                        No. 10-70964
CABRALES,
                                                 Agency No. A072-404-334
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Francisco Javier Bautista Cabrales, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo constitutional claims, Khan v. Holder, 584 F.3d 773, 776 (9th Cir.

2009), and we dismiss in part, and deny in part, the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision to deny

Bautista Cabrales’s application for cancellation of removal, see De Mercado v.

Mukasey, 566 F.3d 810, 814 (9th Cir. 2009), and Bautista Cabrales does not

contend that this dispositive decision suffers from any legal or constitutional

defect, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      The proceedings were not “so fundamentally unfair that [Bautista Cabrales]

was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d

967, 971 (9th Cir. 2000) (citation and quotation omitted).

      In light of our disposition, we do not reach Bautista Cabrales’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                       10-70964